DETAILED ACTION

1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant’s Appeal brief filed on 08/11/2020. Claims 1-20 are pending. Claims 1 and 15 are independent form are presented for examination. 
Response to Argument

2	Applicant’s Appeal brief filed on 08/11/2020 have been fully considered and they are persuasive. Therefore, all previous rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.
Claim Objections

3	Claims 16-20 are objected to because of the following informalities:  
Claims 16-20 should be depend on independent claim 15 rather than dependent claim 11.  Appropriate correction is required.

Allowable Subject Matter

4	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103

5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6	Claims 1-5, 7-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (McCormack, hereinafter) (U.S. Patent Application Publication No. 2014/0289326 A1) in view of Bentley et al. (Bentley, hereinafter) (U.S. Patent Application Publication No. 2013/0254279 A1).

(conference handling system, Fig. 2) comprising:
during the first conference call([0037]-[0042]; while the current conference call is ongoing), receiving a request from one or more users ([0037]-[0038] & [0042]; a conferee from the later call joins (by calling i.e. this can be considered as a request to another conference) the conferencing bridge 102), which are not members of the first conference call ([0037]-[0038]; a conferee is not a member of the ongoing conference), to start a second conference call to utilize at least some of the same resources as the first conference call ([0037]-[0038] & [0042]; a conferee from the later call joins (by calling i.e. this can be considered as a request to another conference) the conferencing bridge 102…the conference bridge is a shared resource ([0041]));
determining an estimated time remaining for the first conference call ([0038]-[0040] & [0049]-[0050]; the conference handling system 112 may further avail presence status of active conference…the handling system also provides an estimated time left(remaining) for the currently running conference to the requesting conferee from a later call ([0038])) by analyzing at least some content of the first conference call ([0038]-[0040] & [0049]-[0050]; the conference handling system 112 may further avail presence status of active conference…[0049]-[0050]; automatically, though, for example, analysis of the conference media and the analysis is used to determine and send an estimated waiting (remaining) time to the conferee of the second conference); and
in response to the request, providing the estimated time remaining for the first conference call to the one or more users ([0038]-[0040] & [0049]-[0051]; the conference handling system 112 may automatically set the status of the bridge 102 with the estimated wait time. Thereafter, if any conferees try to join the conference bridge 102, then they may be placed in the waiting conference session 204 by the conference handling system 112…[0049]-[0050]; automatically, though, for example, analysis of the conference media and the analysis is used to determine and send an estimated waiting (remaining) time to the conferee of the second conference).
But McCormack doesn’t explicitly disclose monitoring an ongoing first conference call.
However, Bentley in analogous art, discloses monitoring an ongoing first conference call ([0087] & [0090]; monitoring ongoing conference meeting).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Bentley to the system of McCormack in order to optimize the identification of conference progress.

Regarding claim 2, McCormack further discloses the method of claim 1, wherein analyzing at least some content of the first conference call includes identifying an ongoing presentation within the first conference call and determining an amount remaining in the ongoing presentation ([0038]-[0040] & [0049]-[0050]; the conference handling system 112 may further avail presence status of active conference…automatically, through, for example, analysis of the conference media and estimated waiting(remaining) time communicated to conferee of the second conference).

Regarding claim 3, McCormack teaches method of claim 1, but McCormack doesn’t disclose the limitations of claim 3.
However, Bentley in analogous art, discloses the method of claim 1, wherein analyzing at least some content of the first conference call includes detecting keywords within the at least some content of the first conference call ([0064] & [0069]; a participant may be able to know that the meeting is in the middle of item 7, and that therefore the previous agenda items (i.e., items 1-6) are finished and that subsequent items (i.e., items 8-17) are unfinished.).
Bentley to the system of McCormack in order to optimize the identification of conference progress.

Regarding claim 4, McCormack further discloses the method of claim 1, further comprising:
notifying a moderator for the first conference call of the request for the second conference call ([0007]; The moderator needs to be aware of such event and react by either postponing or cancelling clashing meetings or by reducing scope of meetings by adhering to a more restrictive agenda). 

Regarding claim 5, McCormack further discloses the method of claim 1, further comprising:
sending a query to the moderator for the estimate of the time remaining for the first conference call ([0013]; It enable the moderators to control access to a conference bridge by using contextual aware technology to place conferees in a waiting area when they join a call ahead of a previous meeting's completion).

Regarding claim 7, McCormack further discloses the method of claim 1, further comprising:
sending a query to the moderator for permission to share at least some of the first conference call with participants to the second conference call ([0051], [0050]-[0052] & [0068]; a conferee(s) from a second conference call tries(query) to use/join the conference bridge 102 used by the first conference by sending/call-in to the conference bridge 102); and
in response to receiving permission from the moderator, sharing the at least some of the first conference call with participants to the second conference call ([0052], [0050]-[0051] & [0068]; the conferees in the waiting conference session 204 may hear music, receive overrun alerts, pre-recorded announcements, or be placed in a second conference acting as a waiting room to allow meeting attendees to communicate).

Regarding claim 8, McCormack further discloses the method of claim 1, further comprising:
periodically updating the estimated time remaining for the first conference call to the one or more users ([0013] & [0067]; in addition to being able to receive awareness updates regarding the current status of a conference. It also provides a mechanism whereby the individual conferences have a presence that can be acted upon by individuals and applications).

Regarding claim 9, McCormack further teaches the method of claim 1, further compromising:
providing the one or more users an option to re-schedule the second conference call ([0007]; postponing a second meeting in case of over run or overlap).
But McCormack doesn’t explicitly disclose sending notice of the re-scheduled second conference call to expected participants of the second conference call.
([0043]-[0044] & [0058]; As a meeting takes place, meeting status can be tracked and made available to attendees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Bentley to the system of McCormack in order to optimize meeting rescheduling.


Regarding claim 10, McCormack teaches method of claim 11, but McCormack doesn’t disclose the limitations of claim 10.
However, Bentley in analogous art, discloses the method of claim 1, further comprising:
polling the one or more users to determine if a majority would prefer to re-schedule the second conference call ([0043] & [0058]; Personal interests may be determined by polling participants for a ranking on a predetermined scale (e.g., a scale of 0 to 5). Automation of meeting dynamics may also provide delayed rescheduling for real-time updates); and 
sending notice of the re-scheduled second conference call to expected participants of the second conference call if the majority would prefer to re-schedule the second conference call ([0043]-[0044] & [0058]; As a meeting takes place, meeting status can be tracked and made available to attendees).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Bentley to the system of McCormack in order to optimize meeting rescheduling.


starting the second conference call in parallel with the first conference call. 
However, Bentley in analogous art, discloses starting the second conference call in parallel with the first conference call ([0054] & [0057]; running a non-overlapping conferences in parallel).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Bentley to the system of McCormack in order to optimize the utilization of network resources.

Regarding claim 14, McCormack teaches method of claim 1, but McCormack doesn’t disclose the limitations of claim 14.
However, Bentley in analogous art, discloses the method of claim 1, further comprising:
providing a moderator of the first conference call with the ability to select a moderator for the second conference call ([0058]; in some meetings, a leader may wish to divide a large main group into subgroups. In this situation, the leader identifies the topics that have no mutual dependencies (e.g., personnel, data, or decision dependencies), and the leader assigns key people to each topic, and may appoint a leader of the subgroup). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Bentley to the system of McCormack in order to optimize controlling multiple meeting.



8	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (McCormack, hereinafter) (U.S. Patent Application Publication No. 2014/0289326 A1) in view of Bentley et al. (Bentley, hereinafter) (U.S. Patent Application Publication No. 2013/0254279 A1) further in view of Shafer et al. (Shafer, hereinafter) (U.S. Patent Application Publication No. 2007/0133438 A1).

Regarding claim 12, McCormack teaches method of claim 11, but McCormack doesn’t disclose the limitations of claim 12.
However Shafer, in analogous art, discloses a method, further comprising:
determining one or more users who are participants in both the first and second conference calls (0014] & [0023]-[0025]; An overlap between resource reservations can occur when the same user plans on attending multiple conferences with at least some overlap in their respective scheduled times); and
providing the one or more users who are participants in both the first and second conference calls the ability to switch between the first and second conference calls (0045] & [0023]-[0025]; the user may, however, use the reserved conference port to serially switch between a plurality of conferences occurring simultaneously for as long as she has the conference port reserved).
Shafer to the system of McCormack in order to optimize concurrent participation in multiple simultaneous conferences.

9	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCormack et al. (McCormack, hereinafter) (U.S. Patent Application Publication No. 2014/0289326 A1) in view of Bentley et al. (Bentley, hereinafter) (U.S. Patent Application Publication No. 2013/0254279 A1) further in view of Bentley et al. (Bentley2, hereinafter) (U.S. Patent Application Publication No. 2012/0163576 A1).

Regarding claim 13, McCormack teaches method of claim 11, but McCormack doesn’t fully disclose the limitations of claim 13.
However, Bentley2 in analogous art, discloses running the second conference call in an auto-moderator mode until a moderator for the second conference call is in attendance ([0035]; [0026]-[0028]; the 100 system creates a new e-conference (2nd conference) and moderates the conference until it (the system 100) identifies a participant to replace the original moderator (maybe temporarily, until the moderator returns), the system promotes the participant to the replacement moderator 230. The process of promoting the participant to replacement moderator is accomplished while maintaining the e-conference).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Bentley2 to the system of McCormack in order to maintain the conference while the moderator is unavailable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
2/18/21

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447